UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Report on quarterly information review Grant Thornton Auditores Independentes Av. Paulista, 37 – 1° andar Edifício Parque Cultural Paulista | Bela Vista São Paulo | SP | Brasil T +55 11 3886.5100 www.grantthornton.com.br To Shareholders, Board Members and Management of Telefonica Brasil S.A. São Paulo - SP Introduction We have reviewed the individual and consolidated interim accounting information of TELEFÔNICA BRASIL S.A. and subsidiaries, contained in the ITR (Quarterly Information Form), referring to the quarter ended on March 31, 2014, which comprises the balance sheet of March 31, 2014 and related statements of income, of comprehensive income, of changes in shareholders’ equity and of cash flows for the three-month period then ended, including the notes. The management is responsible for the preparation of the individual interim financial information in accordance with Technical Pronouncement CPC 21 (R1) – Interim Statements, and the consolidated interim financial information in accordance with CPC 21 (R1) and international standard IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board – IASB, as well as for the presentation of the information in accordance with the standards issued by CVM (Comissão de Valores Mobiliários – Brazilian SEC), applicable to the preparation of Interim Information – ITR. Our responsibility is to express a conclusion on the interim accounting information based on our review. Scope of review We have conducted our review according to the Brazilian and International standards of review for interim information (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - “Review of Interim Financial Information Performed by the Independent Auditor of the Entity”, respectively). A review of interim information consists of queries, especially to those responsible for financial and accounting matters and the application of analytical procedures and other review procedures. The scope of a review is significantly smaller than the scope of an audit conducted in accordance with audit standards and, consequently, it did not allow us to obtain assurance that we were aware of all significant matters which could be identified in an audit. Consequently, we did not express an audit opinion. 1 Conclusion on the individual interim financial statements Based on our review, we are not aware of any fact which could lead us to believe that the individual interim financial statements included in the quarterly information referred to above were not prepared, in all relevant aspects, in accordance with CPC 21 (R1), applicable to the preparation of the Quarterly Information – ITR, and presented according to the standards issued by CVM. Conclusion on the consolidated interim financial information Based on our review, we are not aware of any fact which could lead us to believe that the consolidated interim financial statements included in the quarterly information referred to above were not prepared, in all relevant aspects, in accordance with CPC 21 (R1), and IAS 34, applicable to the preparation of the Quarterly Information – ITR, and presented according to the standards issued by CVM. Other matters Interim information of value added We have also reviewed, the interim statement of value added (SVA), individual and consolidated, related to the three-month period ended on March 31, 2014, prepared under the Entity’s management responsibility, the presentation of which, in the interim information, is required according to the standards issued by CVM applicable to the preparation of Quarterly Information – ITR, and considered as supplementary information by the IFRSs, which do not require the presentation of the SVA. These statements were submitted to the same review procedures previously described and, based on our review, we are not aware of any fact which could lead us to believe that they were not prepared, in all material aspects, in accordance with the individual and consolidated interim financial information as a whole. São Paulo, May 07, 2014. Clóvis Ailton Madeira CTCRC Nº 1SP106895/O-1 "S" Grant Thornton Auditores Independentes CRC SP-025.583/O-1 2 TELEFÔNICA BRASIL S.A. Balance sheets March 31, 2014 and December 31, 2013 (In thousands of reais) Company Consolidated ASSETS Note 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Current assets Cash and cash equivalents 3 3,880,907 6,311,299 4,544,521 6,543,936 Trade accounts receivable, net 4 5,702,497 5,541,023 5,914,608 5,802,859 Inventories 5 535,005 469,586 564,241 505,615 Taxes recoverable 6,1 1,968,530 2,168,797 1,996,637 2,191,962 Judicial deposits and garnishments 7 219,758 204,165 219,758 204,165 Derivative transactions 32 265,588 89,499 265,588 89,499 Prepaid expenses 8 1,017,072 254,743 1,020,583 257,286 Dividends and interest on equity 17 59,206 60,346 - 1,140 Other assets 9 639,897 533,272 288,003 340,171 Noncurrent assets Short-term investments pledged as collateral 3 108,152 106,239 108,365 106,455 Trade accounts receivable, net 4 169,175 160,478 266,193 257,086 Taxes recoverable 6,1 422,170 368,388 422,170 368,388 Deferred taxes 6,2 - - 198,171 210,294 Judicial deposits and garnishments 7 4,266,826 4,123,584 4,292,056 4,148,355 Derivative transactions 32 110,434 329,652 110,434 329,652 Prepaid expenses 8 25,913 24,879 26,257 25,364 Other assets 9 144,821 127,567 145,041 127,793 Investments 10 Property, plant and equipment, net 11 Intangible assets, net 12 Total assets 3 TELEFÔNICA BRASIL S.A. Balance sheets March 31, 2014 and December 31, 2013 (In thousands of reais) Company Consolidated LIABILITIES AND EQUITY Note 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Current liabilities Personnel, social charges and benefits 13 340,514 427,067 343,522 431,403 Trade accounts payable 14 6,167,908 6,948,957 6,249,537 6,914,009 Taxes, charges and contributions 15 1,289,931 1,269,105 1,320,943 1,315,164 Loans, financing and lease 16.1 1,845,626 1,236,784 1,845,626 1,236,784 Debentures 16.2 295,675 286,929 295,675 286,929 Dividends and interest on equity 17 609,582 1,187,556 609,582 1,187,556 Provisions 18 608,346 561,403 608,346 561,403 Derivative transactions 32 48,601 44,463 48,601 44,463 Deferred revenue 19 844,683 812,843 848,397 817,551 Payable from reverse split of fractional shares 389,174 389,220 389,174 389,220 Authorization license 103,663 95,768 103,663 95,768 Other liabilities 20 533,498 602,195 400,139 487,994 Noncurrent liabilities Personnel, social charges and benefits 13 14,601 18,698 14,601 18,698 Taxes, charges and contributions 15 101,245 52,252 124,073 75,074 Deferred taxes 6.2 785,381 722,634 785,381 722,634 Loans, financing and lease 16.1 2,404,672 3,215,156 2,404,672 3,215,156 Debentures 16.2 4,016,671 4,014,686 4,016,671 4,014,686 Provisions 18 4,222,322 4,042,789 4,242,219 4,062,410 Derivative transactions 32 32,311 24,807 32,311 24,807 Deferred revenue 19 253,884 252,351 254,842 253,661 Liabilities for post-retirement benefit plans 31 378,953 370,351 378,953 370,351 Other liabilities 20 155,945 144,653 123,997 120,912 Equity Capital 21 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 21 2,686,897 2,686,897 2,686,897 2,686,897 Income reserves 21 1,287,496 1,287,496 1,287,496 1,287,496 Premium on acquisition of non-controlling interest 21 (70,448) (70,448) (70,448) (70,448) Other comprehensive income 21 14,572 16,849 14,572 16,849 Retained earnings 21 660,770 - 660,770 - Additional dividend proposed 21 132,538 1,175,538 132,538 1,175,538 Total liabilities and equity 4 TELEFÔNICA BRASIL S.A. Income statements Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Company Consolidated Note 1 st quarter of 2014 1 st quarter of 2013 1 st quarter of 2014 1 st quarter of 2013 Net operating revenue 22 Cost of sales 23 (4,195,200) (2,065,338) (4,396,344) (4,406,462) Gross profit Operating income (expenses) Selling expenses 23 (2,483,497) (772,866) (2,510,013) (2,176,008) General and administrative expenses 23 (487,451) (182,331) (487,969) (612,529) Equity pickup 10 145,435 795,367 1,005 (446) Other operating income (expenses), net 24 (110,769) (3,640) (98,315) (10,158) Operating Income before financial income (expenses) Financial income 25 521,317 111,436 538,013 365,120 Financial expenses 25 (626,249) (166,742) (626,343) (381,851) Income before taxes Income and social contribution taxes 26 (296,865) (55,682) (371,194) (522,975) Net income for the period Basic and diluted earnings per common share 0.55 0.68 Basic and diluted earnings per preferred share 0.61 0.74 5 TELEFÔNICA BRASIL S.A. Statements of changes in equity Three-months periods ended March 31, 2014 and 2013 (In thousands of reais ) Capital reserves Income reserves Capital Premium on acquisition of noncontrolling interests Special goodwill reserve Other capital reserve Treasury shares Legal reserve Tax incentives Retained earnings Proposed additional dividend Other comprehensive income (loss) Total equity Balances at December 31, 2012 - - Additional dividend proposed for 2012 - (1,650,000) - (1,650,000) Other comprehensive income (loss) - (430) - (12,697) (13,127) Net income for the period - 810,175 - - 810,175 Balances at March 31, 2013 - Additional dividend proposed for 2012 - (1,498,769) - (1,498,769) Unclaimed dividends and interest on equity - 116,825 - - 116,825 DIPJ adjustment – tax incentives - 1,699 (1,699) - - - Other comprehensive income (loss) - 14,694 - 11,754 26,448 Net income for the period - 2,905,770 - - 2,905,770 Allocation of income : Legal reserve - 185,797 - (185,797) - - - Interim interest on Equity - (1,738,000) - - (1,738,000) Interim dividend - (746,000) - - (746,000) Additional dividend proposed - (1,175,538) 1,175,538 - - Balances at December 31, 2013 - Additional dividend proposed for 2013 - (1,043,000) - (1,043,000) Other comprehensive income (loss) - (2,277) (2,277) Net income for the period - 660,770 - - 660,770 Balances at March 31, 2014 Outstanding shares (in thousands) 1,123,269 Equity value of shares 37.84 6 TELEFÔNICA BRASIL S.A. Statements of comprehensive income Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Company Consolidated 1st quarter of 2014 1st quarter of 2013 1st quarter of 2014 1st quarter of 2013 Net income for the period Unrealized losses on investments available for sale (1,295) (11,258) (1,295) (11,258) Taxes 440 3,997 440 3,997 (855) (7,261) (855) (7,261) Cumulative translation adjustments - operations in foreign currency (2,763) (2,490) (2,763) (2,490) Other comprehensive income to be reclassified to gains (losses) for subsequent periods Actuarial gains (losses) and limitation effect of the assets of surplus plans - - - (651) Taxes - - - 221 - - - (430) Gains (losses) derivative transactions 2,032 - 2,032 (4,464) Taxes (691) - (691) 1,518 1,341 - 1,341 (2,946) Interest in comprehensive income of subsidiaries - (3,376) - - Other comprehensive income not to be reclassified to gains (losses) for subsequent periods Comprehensive income for the period, net of taxes 7 TELEFÔNICA BRASIL S.A. Cash flow statements Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Company Consolidated 1st quarter of 2014 1st quarter of 2013 1st quarter of 2014 1st quarter of 2013 Cash generated by operating activities Income before taxes Expenses (revenues) not representing changes in cash Depreciation and amortization 1,438,697 668,409 1,443,554 1,397,276 Foreign exchange (gains) losses on loans 30,306 9,924 30,306 31,141 Monetary (gains) losses 22,087 8,571 15,557 17,543 Equity pickup (145,435) (795,367) (1,005) 446 Losses on write-off/sale of goods 16,232 (53,996) 16,375 (53,633) Provision for impairment - accounts receivable 196,448 80,152 207,860 203,086 Provision (reversal) of trade accounts payable (20,340) (7,969) (51,495) 16,798 Provision (Write-offs and reversals of) provision for impairment – inventories (3,345) 3,294 1,832 6,668 Pension plans and other post-employment benefits 7,882 6,648 7,878 6,579 Provisions for tax, civil, labor and regulatory contingencies 125,959 63,881 125,972 100,166 Interest expense 159,981 69,375 159,981 115,282 Provision for (reversal of) divestiture 366 (2,067) 366 (2,516) Provisions for customer loyalty program (35) - (35) 3,596 (Increase) decrease in operating assets: Trade accounts receivable (366,619) (48,917) (328,716) (207,831) Inventories (62,074) (10,303) (60,458) (22,904) Taxes recoverable (106,361) (1,239) (111,303) (172,493) Prepaid expenses (656,776) (16,449) (657,603) (176,225) Other current assets (110,330) 9,355 48,463 144,711 Other noncurrent assets (6,525) (20,641) (16,524) 177 8 TELEFÔNICA BRASIL S.A. Cash flow statements (Continued) Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Increase (decrease) in operating liabilities: Personnel, social charges and benefits (90,650) (50,628) (91,978) (63,820) Trade accounts payable (322,904) 6,967 (169,852) (393,922) Taxes, charges and contributions 239,973 158,013 218,977 520,724 Interest paid (196,524) (93,643) (196,524) (160,627) Income and social contribution taxes paid (151,677) - (207,928) (351,863) Other current liabilities (53,042) 20,097 (73,194) (9,382) Other noncurrent liabilities (62,847) (21,847) (71,406) (20,730) Total cash provided by operating activities Cash provided by (used in) investing activities Future capital contributions in subsidiaries - (46,050) - - Additions to PP&E and intangible assets (net of donations) (1,418,198) (480,723) (1,424,540) (1,127,556) Cash received from sale of PP&E items 4,581 20,045 4,581 316,407 Redemption (realization) of judicial deposits (89,532) (21,128) (83,195) (25,586) Dividends and interest on equity received 1,140 1,320,449 1,140 - Total cash provided by (used in) investing activities Cash used in (provided by) financing activities Payments of loans ,financing and debentures (218,718) (108,603) (218,718) (220,772) Loans and debentures raised 87,422 - 87,422 9,493 Payment net of derivative agreements (16,149) (6,130) (16,149) (12,749) Reversed split/fractional shares paid (46) (68) (46) (68) Dividends and interest on equity paid (1,620,974) (1,583,101) (1,620,974) (1,583,101) Total cash used in (provided by) financing activities Decrease in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Changes in cash and cash equivalents in the period 9 TELEFÔNICA BRASIL S.A. Statements of value added Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Company Consolidated 1st quarter of 2014 1st quarter of 2013 1st quarter of 2014 1st quarter of 2013 Revenues Sales 11,190,046 4,156,028 11,710,265 11,674,436 Other revenues 157,099 62,532 172,225 146,240 Provision for impairment - accounts receivable (196,448) (80,152) (207,860) (203,086) Inputs acquired from third parties Cost of sales and resales (2,343,933) (1,410,444) (2,562,140) (2,725,206) Materials, electric energy, outsourced services and other (1,848,534) (535,110) (1,863,972) (1,611,696) Loss/recovery of assets values (14,031) 57,196 (15,691) 54,511 Gross value added Retentions Depreciation and amortization (1,438,697) (668,409) (1,443,554) (1,397,276) Net value added produced Value added received in transfer Equity pickup 145,435 795,367 1,005 (446) Financial income 521,317 111,436 538,013 365,120 Total value added to be distributed 10 TELEFÔNICA BRASIL S.A. Statements of value added (Continued) Three-month periods ended March 31, 2014 and 2013 (In thousands of reais) Distribution of value added Personnel, social charges and benefits (561,966) (249,859) (567,222) (633,978) Direct compensation (360,531) (142,479) (364,208) (376,112) Benefits (172,408) (84,599) (173,625) (218,250) FGTS (29,027) (22,781) (29,389) (39,616) Taxes, charges and contributions (3,697,844) (1,049,321) (3,846,589) (3,857,609) Federal (1,235,885) (303,377) (1,361,210) (1,473,575) State (2,447,866) (733,561) (2,449,653) (2,363,153) Municipal (14,093) (12,383) (35,726) (20,881) Debt remuneration (1,056,434) (283,243) (1,057,740) (855,316) Interest (625,501) (165,300) (625,500) (379,856) Rental (430,933) (117,943) (432,240) (475,460) Equity remuneration (660,770) (810,175) (660,770) (810,175) Retained profit (660,770) (810,175) (660,770) (810,175) Other (195,240) (95,846) (195,970) (145,519) Provisions for tax, civil, labor and regulatory contingencies (195,240) (95,846) (195,970) (145,519) 11 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) 1. OPERATIONS a. Background information Telefônica Brasil S.A. (Company or Telefônica Brasil) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions, authorizations and permits it has been or granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, nº 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group, the telecommunications industry leader in Spain, also being present in various European and Latin American countries. At March 31, 2014 and December 31, 2013, Telefónica S.A., holding company of the Group, held a total of 73.81% direct and indirect interest in the Company, being 91.76% of common shares and 64.60% of preferred shares (See Note 21). b. Operations The Company is primarily engaged in the rendering of land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (STFC) and Multimedia Communication Service (SCM) authorization, respectively. Also, the Company is authorized to render STFC services in Regions I and II of the General Service Concession Plan (PGO/2008) and other telecommunications services, such as SCM (data communication, including broadband internet), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services) (especially by means of DTH and cable technologies). Service concessions and authorizations are granted by Brazil’s Telecommunications Regulatory Agency (ANATEL), under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986 of July 18, 2000 and No. 12485 of September 12, 2011. Operation of such concessions and authorizations is subject to supplementary regulations and plans issued. b.1) STFC service concession arrangement The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of region III, which comprises the state of São Paulo (except for cities within sector 33), as established in the General Service Concession Plan (PGO/2008). The Company’s current STFC service concession arrangement is effective until December 31, 2025, and may be subject to reviews on December 31, 2015 and December 31, 2020. In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% (two percent) of its prior-year STFC revenue, net of applicable taxes and social contributions. b.2) Authorizations and frequencies related to Mobile Telephone Services (SMP) Frequency authorizations granted by ANATEL for mobile telephone services may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% (two percent) of the Company’s prior-year revenue, net of taxes and social contributions, related to the application of the Basic and Alternative Plans of Service. 12 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) The Company operates SMP services, in accordance with the authorizations it has been given. Information on operation areas (regions) and expirations of radiofrequency authorizations are the same as in Note 1.c2 - “Authorizations and frequencies related to mobile telephone services”, disclosed in the financial statements as at December 31, 2013. c. Corporate restructuring In order to streamline the Company’s organizational structure, to rationalize the services provided by its subsidiaries and to concentrate service provision in two operating entities, namely the Company and its wholly-owned subsidiary Telefônica Data S.A. (TData or Subsidiary), the Company carried out a corporate restructuring approved by ANATEL, under the terms of Act No. 3,043 of May 27, 2013, as published in the Federal Official Gazette (DOU) of May 29, 2013, subject to the conditions thereunder. The Board of Directors’ meeting held on June 11, 2013 approved the terms and conditions of the corporate restructuring process involving the Company’s wholly-owned subsidiaries and subsidiaries. Company General Annual Meeting held on July 1, 2013 approved aforementioned corporate restructuring, which included spin-offs and mergers of subsidiaries and of companies directly or indirectly controlled by the Company, so that the economic activities other than telecommunications services, including the provision of Value Added Services as defined in article 61 of the General Telecommunications Law (LGT) (with such activities being jointly and generally referred to as SVAs), provided by the various wholly-owned subsidiaries/subsidiaries were concentrated in TData and the telecommunication services were consolidated by the Company. All of the spin-offs or split-ups, as the case may be, and the merger of the net assets of the companies involved in the restructuring process took place on the same date and had the same base date (April 30, 2013), as follows: the Company merged (i) the net assets of TData, arising from its spin-off, corresponding to the activities related to the provision of service of Multimedia Communication Service (SCM); (ii) the net assets of Vivo S.A. (Vivo), arising from its split-up, corresponding to the use of Personal Communication Services (SMP), Multimedia Communication Services (SCM) and STFC in local, domestic and international long distance calls in regions I and II of the General Service Concession Plan (PGO); (iii) the net assets of ATelecom S.A. (ATelecom), arising from its split-up, corresponding to the activities related to the provision of Conditional Access Audiovisual Services (SEAC) (through DTH technology) and SCM, and the net assets of SVAs and other services other than telecommunications services were merged into TData, thus ATelecom's operations was ceased; and (iv) Telefônica Sistema de Televisão S.A. (TST), which concentrated the activities related to the provision of SEAC and SCM services before its merger into the Company, due to the full merger of Lemontree Participações S.A. (Lemontree), GTR-T Participações e Empreendimentos S.A. (GTR-T), Ajato Telecomunicações Ltda (Ajato), Comercial Cabo TV São Paulo S.A. (CaTV) e TVA Sul Paraná S.A. (Sul Paraná), thus TST, Lemontree, GTR-T, Ajato, CaTV and Sul Paraná had its operations ceased. The merger of companies and net assets previously described did not result in any capital increase or issue of new Company shares; accordingly, the corporate restructuring did not result in any changes in ownership interest currently held by Company shareholders. 13 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) There is no question of replacing shares of noncontrolling shareholders of the spun-off companies with shares of the merging company, since the Company was, upon the merger of net assets and/or companies, as the case may be, the sole shareholder of the companies spun off/ merged. Accordingly, an equity valuation report at market price was not prepared for calculating the noncontrolling share replacement ratio as defined in article 264 of Law No. 6,404/76 and item VI, paragraph 1, article 2 of CVM Rule No. 319/99, based on recent understandings expressed by the Brazilian Securities and Exchange Commission (CVM) regarding consultations in connection with similar restructuring processes and based on CVM Rule No. 559, of November 18, 2008. The corporate restructuring was described in detail in Note 1b) - “Corporate restructuring” disclosed in the financial statements as at December 31, 2013. d. Share trading on stock exchanges The Company is listed in the Brazilian Securities and Exchange Commission (CVM) as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the São Paulo Stock Exchange (BM&FBovespa). It is also listed in the US Securities and Exchange Commission (SEC ) , and its level II American Depositary Shares (ADS), backed by preferred shares only, are traded on the New York Stock Exchange (NYSE). e. Agreement between Telefónica S.A. and Telecom Italia TELCO S.p.A. (in which Telefónica S.A. held a 46.18% interest) has a 22.4% interest with voting rights in Telecom Italia, being the major shareholder of this company. The Company is an indirect subsidiary of Telefónica S.A., and Telecom Italia holds an indirect interest in TIM S.A. (TIM), a Brazilian telecommunications company. Neither Telefónica S.A., nor Telefônica Brasil or any other affiliate of Telefónica S.A. interfere in, are involved with or have decision-making powers over TIM operations in Brazil, also being lawfully and contractually forbidden to exercise any type of political power derived from indirect interest held as concerns operations in Brazil, directly related to TIM operations. TIM (Brazil) and Telefônica Brasil compete in all markets in which they operate in Brazil under permanent competitive stress and, in this context, as well as in relation to the other economic players in the telecommunications industry, maintain usual and customary contractual relations with one another (many of which are regulated and inspected by ANATEL) and/or which, as applicable, are informed to ANATEL and Brazil’s Administrative Council for Economic Defense (CADE), concerning the commitments assumed before these agencies so as to ensure total independence of their operations. On September 24, 2013, Telefónica S.A., entered into an agreement with the other shareholders of the Italian company TELCO S.p.A. (which holds a 22.4% voting in Telecom Italia S.p.A.), whereby: 14 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) 1) Telefónica S.A. subscribed and paid up capital in TELCO, S.p.A. through a contribution of 324 million euros, receiving shares without voting rights of TELCO, S.p.A. As a result of this capital increase, the share capital of Telefónica S.A. voting in TELCO, S.p.A. remaining unchanged (remaining at 46.18%), although their economic participation rose to 66%. Thus, the governance of TELCO S.p.A., as well as the obligations of Telefónica S.A. to abstain from participating in or influencing the decisions that impact the industries where they both operate, remained unchanged. 2) Subject to obtaining the required previous approvals from antitrust authorities and telecommunications regulatory agencies as applicable (including Brazil and Argentina), Telefónica S.A. will be involved in another capital increase in TELCO S.p.A. amounting to 117 million euros, receiving shares with no voting rights of TELCO, S.p.A. As a result of this capital increase, the share capital of Telefónica S.A. voting in TELCO, S.p.A. will remain unchanged (at 46.18% interest in voting shares), although its economic interest will rise to 70%. 3) Beginning as of January 1 st , 2014, following approvals from antitrust authorities and telecommunications regulatory agencies as applicable (including Brazil and Argentina), Telefónica S.A. will be entitled to convert all or part of nonvoting shares into common shares with voting rights, limited however to a 64.9% interest in TELCO S.p.A. voting capital. 4) Italian shareholders of TELCO S.p.A. granted Telefónica S.A. an option to purchase all of their shares in TELCO S.p.A Exercising this call option is also subject to obtaining the required previous approvals from antitrust authorities and telecommunications regulatory agencies as applicable (including Brazil and Argentina), beginning eligible after January 1 st 2014, whenever the Shareholders’ Agreement remains in full force and effect, except (i) between June 1 and June 30, 2014 and between January 15 and February 15, 2015; and (ii) during certain periods in case the Italian shareholders of TELCO, S.p.A. request the entity’s spin-off. Until the date of preparation of the Quarterly Information (ITR) the approval required to implement the transactions agreed on September 24, 2013 by Telefónica S.A. and other shareholders of Italian society TELCO, S.p.A. has not been obtained. On December 4, 2013, the CADE announced the following decisions: 1) Approve, subject to the limitations described below, the acquisition, by Telefónica S.A., of the total interest held by Portugal Telecom, SGPS SA and PT Móveis – Serviços de Telecomunicações, SGPS, SA (PT) in Brasilcel NV, which controlled Brazilian mobile telecommunications operator Vivo Participações S.A. (Vivo Part.). The transaction has been approved by ANATEL and its completion (requiring no prior approval from CADE at the time) took place immediately after approval from ANATEL, on September 27, 2010. 15 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) The limitations imposed by CADE on its decision are as follow: a) a new shareholder share control over Vivo Part. with Telefónica S.A., adopting the same conditions applied to PT when it held an interest in Brasilcel NV., or b) Telefónica S.A. shall cease to have, either directly or indirectly, an equity interest in TIM Participações S.A. 2) Impose a R$15 million fine on Telefónica S.A. for violating the will and purpose of the agreement executed by and between Telefónica S.A. and CADE, as a requirement to approve the initial purchase transaction of Telecom Italia in 2007, due to the subscription and payment, by Telefónica S.A., of TELCO S.p.A. nonvoting shares in the context of its recent capital increase. This decision also requires Telefónica S.A. to dispose of its nonvoting shares held in TELCO S.p.A. The deadline for compliance with the conditions and obligations imposed by CADE in both decisions were classified as confidential by CADE. At December 13, 2013, Telefónica S.A. published a material news release regarding the decisions made by CADE in the meeting held on December 4, 2013, stating that it considered the measures imposed by that agency to be unreasonable, thus considering the possibility of starting applicable legal proceedings. In this context, and in order to strengthen its firm commitment to the obligations previously assumed by Telefónica S.A. to keep away from Telecom Italia's business in Brazil, Telefónica S.A. pointed out, in a relevant fact release that Mr. César Alierta Izuel and Mr. Julio Linares López had decided to resign with immediate effect, from the position of Directors at Telecom Italia. Additionally, Mr. Julio Linares López decided to resign, with immediate effect, from his position on the list presented by TELCO S.p.A. for a potential re-election to the Board of Directors of Telecom Italia. Likewise, Telefónica S.A., notwithstanding the rights defined in the Shareholders’ Agreement of TELCO S.p.A, stated in a material news release it decided not to exercise, for now, its right to appoint or suggest two Directors at Telecom Italia. 2. BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY INFORMATION The Company’s quarterly information for the three-month period ended March 31, 2014 is presented in thousands of reais (unless otherwise stated) and was prepared under a going concern assumption. This quarterly information compares the quarters ended March 31, 2014 and 2013, except for balance sheets that compare the positions at March 31, 2014 with December 31, 2013. 16 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) In order to better present and compare the figures of the consolidated income statements for the quarters ended March 31, 2014 and 2013, certain reclassifications were made among the groups of “Cost of sales and services”, “Selling expenses”, “General and administrative expenses” and “Other operating expenses”, as follows: Income statement at 03/31/13, disclosed at 03/31/13 Reclassifications Income statement at 03/31/13, disclosed at 03/31/14 Net operating revenue 8,555,484 - 8,555,484 Cost of sales and services 3,112 (4,406,462) Gross profit 4,145,910 3,112 4,149,022 Selling expenses (2,163,553) (12,455) (2,176,008) General and administrative expenses (618,024) 5,495 (612,529) Other operating income 177,514 - 177,514 Other operating expenses (191,520) 3,848 (187,672) Equity pickup (446) - (446) Income before financial income (expenses) 1,349,881 - 1,349,881 Financial income 365,120 - 365,120 Financial expenses (381,851) - (381,851) Income before taxes 1,333,150 - 1,333,150 Income and social contribution taxes - (522,975) Net income for the period 810,175 - 810,175 On account of the net assets received in the corporate restructuring process on July 1, 2013, described in Note 1c), the individual information at March 31, 2014 and 2013 is not comparable. The individual Quarterly Information (ITR) was prepared and is presented in accordance with accounting practices adopted in Brazil, which comprise the rules issue by the Brazilian Securities and Exchange Commission (CVM) and CPC 21 - Interim Financial Reporting, issued by the Brazilian FASB (CPC), which are in conformity with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), except for investments in subsidiaries, which are measured by the equity method, while for IFRS purposes it would be at cost or fair value. The consolidated Quarterly information (ITR) was prepared and is presented in accordance with CPC 21 and IAS 34 - Interim Financial Reporting, issued by the IASB, and CVM rules. At the meeting held on April 28, 2014, the Executive Board authorized the issue of this quarterly information, which was ratified by the Board of Directors at a meeting held on May 7, 2014. Upon consolidation, all asset and liability balances, revenues and expenses arising from transactions and interest held in equity between the Company and its Subsidiary were eliminated. 17 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Information on investees at March 31, 2014 and December 31, 2013 is described below: Telefônica Data S.A. (TData): Wholly-owned subsidiary of the Company and headquartered in Brazil, this entity is engaged in the rendering and operation telecommunications services; provide value added services (SVAs); provide integrated business solutions in telecommunications and related activities; manage the provision of technical assistance and maintenance services of telecommunications equipment and network, consulting services regarding telecommunications solutions and related activities, and design, implementation and installation of telecommunication-related projects; sell and lease telecommunications equipment, products and services, value-added services or any other related services, provided or supplied by third parties; provide third parties with telecommunications infrastructure; manage and/or develop activities that are necessary or useful for performing such services in accordance with applicable law; provide business trading services in general and provide technical support services in IT, including consulting, installation and maintenance of goods, applications and services, licensing or sub licensing of any kind of software, and storage and management of data and information. Aliança Atlântica Holding B.V. (Aliança): Jointly-controlled subsidiary, h eadquartered in Amsterdam, Netherlands, this entity has a 50% interest held by Telefônica Brasil and cash generated from sale of Portugal Telecom shares in June 2010. Through May 8, 2012, the Company held equity interest in Zon Multimédia, a Portugal Telecom group company that renders services involving pay television, Internet, distribution of audiovisual contents, cinema and telecommunication services. This equity interest was disposed of on May 8, Companhia AIX de Participações (AIX): Jointly-controlled subsidiary, headquartered in Brazil, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the direct and indirect operation of activities related to the construction, completion and operation of underground networks for optical fiber ducts. Companhia ACT de Participações (ACT): Jointly-controlled subsidiary, headquartered in Brazil, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the rendering of technical support services for the preparation of projects and completion of networks, by means of studies required to make them economically feasible, and monitor the progress of Consortium-related activities. Direct and indirect subsidiaries and jointly-controlled subsidiaries, as well as the percentage of interest held by the Company as of March 31, 2014 and December 31, 2013 are as follows: Direct ownership interest Investees Investor Interest held Total interest held Wholly-owned subsidiary TData Telefônica Brasil 100.00% 100.00% Jointly-controlled subsidiaries, not consolidated Aliança Telefônica Brasil 50.00% 50.00% AIX Telefônica Brasil 50.00% 50.00% ACT Telefônica Brasil 50.00% 50.00% 18 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) This Quarterly Information (ITR) was prepared in accordance with accounting principles, practices and criteria consistent with those adopted in the preparation of the financial statements for the financial year ended December 31, 2013, in addition to the new pronouncements, interpretations and amendments that became effective from January 1, 2014, as follows: Investment Entities (Amendments to IFRS 10, IFRS 12 and IAS 27): The amendments will be effective for annual periods beginning on or after January 1, 2014, providing an exception to the consolidation requirements for a reporting entity that meets the definition of an investment entity under IFRS 10. This exception requires an investment entity to account for its investments in subsidiaries at fair value in profit or loss. The application of these amendments does not entail impacts on the Company’s financial position, given that none of its subsidiaries qualifies as an investment entity. IAS 32 Offsetting Financial Assets and Financial Liabilities - Amendments to IAS 32: These amendments clarify the meaning of “currently has a legally enforceable right to set off the recognized amounts” and the criteria that would qualify for settlement the settlement mechanisms of clearing house systems that are not simultaneous. These amendments will become effective for annual periods beginning on or after January 1, 2014. The application of these amendments does not entail significant impacts on the Company’s financial position. IAS 36 Impairment of Assets - Amendment to IAS 36: These amendments eliminate unintended consequences of IFRS 13 Fair Value Measurement on disclosures required by IAS 36. In addition, these amendments require the disclosure of recoverable amounts of assets of Cash Generating Units (CGU) for which a provision for impairment has been recognized over the period. The application of these amendments does not impact the Company’s disclosures. IAS 39 - Novation of Derivatives and Continuation of Hedge Accounting - Amendment to IAS 39 - This amendment introduces a relief regarding discontinuance of hedge accounting where a derivative, which is designated as hedging instrument, is novated if specific conditions are met. These amendments will become effective for annual periods beginning on or after January 1, 2014. The application of this amendment does not entail significant impacts on the Company’s financial position. IFRIC 21 - Levies: IFRIC 21 provides guidance on when to recognize a liability for a tax or levy when the obligating event occurs. For a levy that is triggered upon reaching a minimum threshold, the interpretation clarifies that no liability is recognized before the specified minimum threshold is reached. IFRIC 21 becomes effective for annual periods ending on or after January 1, 2014. The application of this standard does not entail significant impacts on the Company’s financial position. On the preparation date of this quarterly information, the following IFRS amendments had been published; however, their application was not compulsory: IFRS 2 Share-based payment: These amendments changed the settings relating to the purchase conditions and its implementation is effective beginning on or after July 1, 2014 . The Company does not believe that these amendments may significantly impact its financial position. 19 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) IFRS 3 Business combination: The amendments changed the accounting for contingent consideration in a business combination. Contingent consideration on acquisition of a business that is not classified as equity is subsequently measured at fair value through profit or loss, whether or not included in the scope of IFRS 9 Financial Instruments. These changes are effective for new business combinations after July 1, 2014. The Company considers the application of these changes to any business combinations that occur beginning on or after 1 July 2014 . IFRS 8 Operating Segments: The changes are related to the aggregation of operating segments, which can be combined / aggregated whether they are in accordance with the criteria of the rule, in other words, if the segments have similar economic characteristics and are similar in other qualitative aspects. If they are combined, the entity shall disclose the economic characteristics used to assess whether the segments are similar. These amendments will become effective beginning on or after July 1, 2014 . Considering the fact that the Company and its subsidiary operate in a sole operating segment, a significant on their financial position is not expected. IFRS 9 Financial Instruments: IFRS 9, as issued, is the first step in IASB’s project to replace IAS 39 and applies to classification and measurement of financial assets and liabilities as defined by IAS 39. Initially, the pronouncement would become effective for annual periods beginning on or after January 1, 2013, but Amendments to IFRS 9: Mandatory Effective Date of IFRS 9 and Transition Disclosures, issued in December 2011, postponed the effective date of IFRS 9 to January 1, 2018. In the subsequent steps, IASB will tackle issues such as hedge accounting and provision for impairment of financial assets. Adoption of the first step of IFRS 9 will affect the classification and measurement of the Company’s financial assets, but will have no impact on the classification and measurement of its financial liabilities. The Company will quantify such effects together with the effects from other phases of IASB’s project once the final consolidated standard is issued. IFRS 13 Fair Value Measurement: The amendment is prospectively after July 1, 2014. The change is related to the application of the exception financial assets portfolio, financial liabilities and other contracts. The Company and its subsidiary will evaluate the effect of implementation of new business beginning on or after July 1, 2014. IAS 16 Property Plant and Equipment and IAS 38 Intangible Assets : The amendment to IAS 16.35 (a) and IAS 38.80 (a) clarifies that a revaluation can be made as follows: i) adjust the gross carrying amount of the asset at market value or, ii) determine the market value and adjust the gross carrying amount proportionally, so that the resulting carrying amount is equal to the market value. IASB also clarified that the accumulated depreciation / amortization is the difference between the gross carrying amount and the carrying amount of the asset (i.e. gross book value - accumulated depreciation / amortization book value). The amendment to IAS 16.35 (b) and IAS 38.80 (b) clarifies that the accumulated depreciation / amortization is eliminated so that the gross carrying amount and the book value is equal to market value. The changes will become effective beginning on or after 1 July 2014 retrospectively. Implementation of these changes have no impact on the financial or operating positions of the Company and its subsidiary at the time. Whereas the reassessment of property and equipment and intangible assets is not allowed in Brazil, the Company does not expect impact on its financial position. 20 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) IAS 24 Related Party Disclosures: The amendment clarifies that an entity's providing key management personnel services to the reporting entity or to the parent of the reporting entity is a related party of the reporting entity. In addition, an entity that uses a management entity shall disclose the expenses incurred by management services. The changes will become effective beginning on or after 1 July 2014 retrospectively. The Company does not expect these amendments significantly impacting its financial position. IAS 40 Investment Property : This amendment clarifies the relationship between the definitions of IFRS 3 and IAS 40 on the classification of the investment property or owner-occupied property. The description of ancillary services in IAS 40 that differentiates between investment properties and owner occupied property (IFRS 3) is used to determine whether the transaction is a purchase of an asset or a business combination. This amendment is effective prospectively beginning on or after 1 July 2014. The Company will evaluate any possible impact in case of transactions occur after the effective date. The Company does not early adopt any pronouncement, interpretation or amendment that has been issued, whose application is not compulsory. 3. CASH AND CASH EQUIVALENTS Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Cash and bank checking accounts 39,934 101,094 46,785 101,921 Short-term investments 3,840,973 6,210,205 4,497,736 6,442,015 Total 3,880,907 6,311,299 4,544,521 6,543,936 Highly liquid short-term investments basically correspond to Bank Deposit Certificates (CDB), pegged to the Interbank Deposit Certificate (CDI) rate variation, and are kept at first-tier financial institutions. In addition, the Company has short-term investments pledged as collateral for loans and legal proceedings in the consolidated amounts of R$108,365 at March 31, 2014 (R$106,455 at December 31, 2013) recorded in noncurrent assets. 4. TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Billed amounts 4,305,631 4,084,617 4,766,175 4,581,188 Unbilled amounts 1,792,276 1,777,871 1,906,815 1,890,485 Interconnection amounts 869,346 872,678 854,069 859,894 Gross accounts receivable 6,967,253 6,735,166 7,527,059 7,331,567 Provision for impairment (1,095,581) (1,033,665) (1,346,258) (1,271,622) Total 5,871,672 5,701,501 6,180,801 6,059,945 Current 5,702,497 5,541,023 5,914,608 5,802,859 Noncurrent 169,175 160,478 266,193 257,086 21 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) The aging list of trade accounts receivable, net of the provision for impairment, is as follows: Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Falling due 4,250,267 4,131,549 4,509,933 4,398,791 Overdue from 1 to 31 days 827,949 756,787 849,879 795,389 Overdue from 31 to 60 days 293,589 266,192 300,264 289,783 Overdue from 61 to 90 days 188,552 162,436 193,406 166,105 Overdue from 91 to 120 days 77,427 59,244 83,167 62,122 Overdue above 120 days 233,888 325,293 244,152 347,755 Total 5,871,672 5,701,501 6,180,801 6,059,945 At March 31, 2014 and December 31, 2013, no customer represented more than 10% of trade accounts receivable, net. Changes in the provision for impairment are as follows: Company Consolidated Balance at December 31, 2013 Additions, net (Note 23) (196,448) (207,860) Write-offs 134,532 133,224 Balance at March 31, 2014 At March 31, 2014, the consolidated balance of noncurrent trade accounts receivable includes R$169,175 (R$160,478 at December 31, 3013), referring to the new business model for resale of goods to legal entities, whose days sales outstanding is up to 24 months. At March 31, 2014, the amount of unrecognized financial income (present value adjustment) amounted to R$19,688 (R$18,174 at December 31, 2013). TData has a product called “Soluciona TI,” which consists of leasing IT equipment to small- and medium-sized enterprises, for which TData receives fixed installments over the lease term. Considering the contractual terms, the Company classified this product as Finance Lease. At March 31, 2014, the consolidated balance of noncurrent trade accounts receivable includes R$97,018 (R$96,608 at December 31, 2013) related to this product. The consolidated balance of current and noncurrent trade accounts receivable, related to finance lease, comprises the following effects: Consolidated 03/31/2014 12/31/2013 Nominal value receivable 338,505 335,376 Unrealized financial income 6,478 7,058 Present value receivable 344,983 342,434 Provision for impairment (103,866) (99,791) Net amount receivable 241,117 242,643 Current 144,099 146,035 Noncurrent 97,018 96,608 22 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) At March 31, 2014, the aging list of trade accounts receivable referring to “Soluciona TI” product is as follows: Consolidated Nominal value receivable Present value receivable Falling due within 1 year 241,487 241,487 Falling due within 5 year 97,018 103,496 Total 338,505 344,983 There are no unsecured net book values resulting in benefits to the lessor nor contingent payments recognized as revenue over the year. 5. INVENTORIES Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Consumer materials 61,394 55,431 63,705 58,492 Materials for resale (a) 521,528 459,949 555,852 498,803 Other inventory items 6,457 6,481 6,457 6,481 Gross total 589,379 521,861 626,014 563,776 Provision for impairment and obsolescence (52,275) (61,773) (58,161) Total 535,005 469,586 564,241 505,615 (a) This includes, among others, mobile telephones, simcards (chip) and IT equipment in stock. Changes in the provision for impairment and obsolescence are as follows: Company Consolidated Balance at December 31, 2013 Additions (5,823) (7,336) Reversals 3,724 3,724 Balance at March 31, 2014 Cost of sales, which includes amounts regarding provision for impairment and obsolescence, is stated in Note 23. 6. DEFERRED TAXES AND TAXES RECOVERABLE 6.1 Taxes recoverable 23 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 State VAT (ICMS) (a) 1,966,267 1,908,754 1,969,642 1,911,703 Income and social contribution taxes recoverable (b) 268,189 374,096 272,441 377,704 Taxes withheld at source (c) 61,833 174,015 77,483 188,659 PIS and COFINS 69,055 62,449 70,730 63,816 Other taxes 25,356 17,871 28,511 18,468 Total 2,390,700 2,537,185 2,418,807 2,560,350 Current 1,968,530 2,168,797 1,996,637 2,191,962 Noncurrent 422,170 368,388 422,170 368,388 (a) This includes credits arising from acquisition of property and equipment (subject to offsetting in 48 months), in ICMS refund request, which was paid under invoices later cancelled, in the rendering of services, tax replacement, rate difference, among others. (b) These mainly refer to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. (c) These refer to credits on Withholding Income Tax (IRRF) on short-term investments, interest on equity and other, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. 6.2 Deferred taxes Deferred income and social contribution tax assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Significant components of deferred income and social contribution taxes are as follows: Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Deferred assets Income and social contribution tax losses (a) 31,930 122,321 145,842 262,915 Income and social contribution taxes on temporary differences (c) Provisions for labor, tax and civil contingencies 1,395,838 1,322,244 1,400,983 1,327,288 Post-employment benefit plans 146,462 143,537 146,462 143,537 Provision for impairment 255,007 241,203 260,610 245,556 Provision for losses on modem and other property and equipment items 173,883 164,518 175,798 166,174 Profit sharing 37,104 71,287 37,311 71,948 Accelerated accounting depreciation 149,709 154,181 149,709 154,181 Provision for impairment - inventories 11,209 10,884 13,725 12,885 Provision for customer loyalty program 31,188 31,199 31,188 31,199 Trade accounts payable and other provision 417,858 338,458 489,821 398,956 Income and social contribution taxes on other temporary differences 155,272 157,988 154,445 157,313 Total deferred assets 2,805,460 2,757,820 3,005,894 2,971,952 24 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Deferred liabilities Merged tax credit (b) (337,535) (337,535) (337,535) (337,535) Income and social contribution tax losses (c) Technology Innovation Law (290,880) (308,490) (290,880) (308,490) Customer Portfolio (440,742) (461,870) (440,742) (461,870) Trademarks and patents (472,391) (479,548) (472,391) (479,548) Licenses (799,756) (719,780) (799,756) (719,780) Effects of goodwill generated upon merger of Vivo Part. (568,338) (605,138) (568,338) Vivo Part. Goodwill (533,739) (480,366) (533,739) (480,366) Income and social contribution taxes on other temporary differences (124,527) (112,923) (128,365) Total deferred liabilities Total noncurrent assets (liabilities), net Deferred tax assets (liabilities), net Represented in balance sheet as follows: Noncurrent deferred tax asset, net - - 198,171 210,294 Noncurrent deferred tax liabilities, net Deferred taxes were determined considering future realization, as follows: a) Income and social contribution tax losses: this represents the amount recorded by the Company and its subsidiary which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. b) Merged tax credit : represented by tax benefits arising from corporate restructuring of goodwill for expected future profitability, whose tax use follows the limit set forth in tax legislation. c) Income and social contribution taxes on temporary differences: amounts will be realized upon payment of provisions, effective impairment or trade receivables, or realization of inventories, as well as upon reversal of other provisions. Changes in deferred income and social contribution tax assets and liabilities are as follows: 25 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Company Consolidated Deferred tax assets Income and social contribution tax losses Income and social contribution taxes on temporary differences Total Income and social contribution tax losses Income and social contribution taxes on temporary differences Total Balance at December 31, 2013 122,321 2,635,499 2,757,820 262,915 2,709,037 2,971,952 Provision - 182,266 182,266 - 193,003 193,003 Write-offs and realizations (90,391) (44,235) (134,626) (117,073) (41,988) (159,061) Balance at March 31, 2014 31,930 2,773,530 2,805,460 145,842 2,860,052 3,005,894 Deferred tax liabilities Company Consolidated Balance at December 31, 2013 Provision (169,898) (169,898) Write-offs and realizations 59,762 61,337 Comprehensive income (loss) (251) (251) Balance at March 31, 2014 The table below presents deferred income tax and social contribution for items charge or credited directly in equity at March 31, 2014 and 2013. Company Consoldiated 03/31/2014 03/31/2013 03/31/2014 03/31/2013 Unrealized losses in investments available for sale 440 3,997 440 3,997 Acturial gains (losses) and limitation effect of the surplus plan assets - - - 221 Gains (losses) on derivative transactions - (691) 1,518 Total 3,997 5,736 7. JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims whose likelihood of loss was analyzed by the Company, grounded on the opinion of its legal advisors as a probable, possible or remote loss: Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Judicial deposits Labor 1,040,625 1,030,468 1,046,279 1,036,055 Tax 2,459,881 2,348,179 2,476,954 2,364,913 Civil and regulatory 880,488 852,972 881,577 853,980 Total 4,380,994 4,231,619 4,404,810 4,254,948 Garnishments 105,590 96,130 107,004 97,572 Total 4,486,584 4,327,749 4,511,814 4,352,520 Current 219,758 204,165 219,758 204,165 Noncurrent 4,266,826 4,123,584 4,292,056 4,148,355 26 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) At March 31, 2014, the Company and its subsidiary had a number of tax-related judicial deposits, reaching the consolidated amount of R$2,476,954 (R$2,364,913 at December 31, 2013). Detailed information on the matters from which the main deposits stem, is in Note 18. A brief description of the main tax-related judicial deposits is as follows: · Federal contribution taxes on gross revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) Company and subsidiary are involved in disputes related to: (i) claim filed for overpayment of tax credits, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9,718/98. At March 31, 2014, consolidated judicial deposits amounted to R$31,588 (R$31,162 at December 31, 2013). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company is involved in legal disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing, etc. At March 31, 2014, consolidated judicial deposits amounted to R$146,840 (R$144,684 at December 31, 2013). · Telecommunications Inspection Fund (FISTEL) ANATEL collects Installation Inspection Fee (TFI) on extension of licenses granted and on radio base stations, mobile stations and radio links. Such collection results from the understanding of ANATEL that said extension would be a triggering event of TFI and that mobile stations, even if owned by third parties, are also subject to TFI, Company and subsidiary challenge aforesaid fee in court. At March 31, 2014, consolidated judicial deposits amounted to R$880,022 (R$864,487 at December 31, 2013). · Withholding Income Tax (IRRF) Company is involved in disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic (land-line operators); (ii) exemption of IRRF payment on interest on shareholders´ equity recognized (mobile operators); and (iii) IRRF levied on earnings from rentals and royalties, wage labor and fixed-income investments. At March 31, 2014, consolidated judicial deposits amounted to R$60,279 (R$59,343 at December 31, 2013). 27 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) · Corporate Income Tax (IRPJ) Company is involved in disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; and (ii) requirement of IRPJ estimates and lack of payment – debts in the integrated system of economic and tax information (SIEF); and (iii) underpaid IRPJ amounts. At March 31, 2014, consolidated judicial deposits amounted to R$28,925 (R$28,456 at December 31, 2013). · Contribution to Empresa Brasil de Comunicação (EBC) Sinditelebrasil (Union of Telephony and Mobile and Personal Services) filed an injunction challenging the Contribution to Foster Public Radio Broadcasting payable to EBC, introduced by Law No. 11,652/2008. The Company and its subsidiary, as union members, made judicial deposits referring to that contribution. At March 31, 2014, consolidated judicial deposits amounted to R$632,491 (R$514,127 at December 31, 2013). · Social Security, Work Accident Insurance (SAT) and Funds to Third Parties (INSS) Company is involved in disputes related to: (i) SAT and funds to third parties (INCRA and SEBRAE); (ii) joint responsibility for contract labor; and (ii) difference in SAT rate (from 1% to 3%). At March 31, 2014, consolidated judicial deposits amounted to R$97,893 (R$96,736 at December 31, 2013). · Unemployment Compensation Fund (FGTS) The Company filed an injunction in order to represent its right not to pay surtax of 0.5% and 10% for FGTS introduced by Supplementary Law No. 110/2001 levied on deposits made by employers (the proceedings did not result in any reduction of FGTS deposits mad by the Company on behalf of its employees). At March 31, 2014, consolidated judicial deposits amounted to R$72,062 (R$70,697 at December 31, 2013). · Tax on Net Income (ILL) The Company filed an injunction in order to represent its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013 the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit then restricted, which is now awaiting conversion into income by the Federal Government. At March 31, 2014, consolidated judicial deposits amounted to R$52,381 (R$51,648 at December 31, 2013). 28 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) · Universal Telecommunication Services Fund (FUST) Company and subsidiary filed an injunction in order to have their right declared not to include expenses with interconnection (ITX) and Industrial Use of Dedicated Line (EILD) in FUST tax base for landline phone carriers, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9,998, of August 17, 2000. At March 31, 2014, consolidated judicial deposits amounted to R$379,480 (R$371,373 at December 31, 2013). · State Value-Added Tax (ICMS) Company is involved in disputes related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, enabling, availability and use of services, as well as supplementary services and additional facilities; (v) right to credit from the acquisition of goods for the PP&E and electric energy; and (vi) activation cards for pre-paid services. At March 31, 2014, consolidated judicial deposits amounted to R$38,167 (R$38,259 at December 31, 2013). Other taxes, charges and contributions Company is involved in disputes related to: (i) Service Tax (ISS) on noncore services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts or service providers engaged for workforce assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At March 31, 2014, consolidated judicial deposits amounted to R$56,826 (R$93,941 at December 31, 2013). 8. PREPAID EXPENSES Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Fistel rate (a) 799,844 - 799,844 - Advertising and publicity 142,068 167,873 142,068 167,873 Rent 22,305 35,168 22,305 35,168 Insurance 22,363 29,212 23,820 29,733 Financial charges 8,559 11,568 8,559 11,568 Software maintenance, taxes and other 47,846 35,801 50,244 38,308 Total 1,042,985 279,622 1,046,840 282,650 Current 1,017,072 254,743 1,020,583 257,286 Noncurrent 25,913 24,879 26,257 25,364 (a) This refers to Inspection and Operation Fees for year 2013 which were paid in March 2014 and will be amortized until the end of the year. 29 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) 9. OTHER ASSETS Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Advances to employers and suppliers 91,692 64,101 92,816 64,991 Receivables from related parties 482,015 297,198 114,711 97,748 Subsidy on handset sales 23,885 55,716 23,885 55,716 Receivables from suppliers 74,909 139,563 88,330 139,563 Private pension plan surplus 18,490 17,769 18,633 17,909 Other realizable assets 93,727 86,492 94,669 92,037 Total 784,718 660,839 433,044 467,964 Current 639,897 533,272 288,003 340,171 Noncurrent 144,821 127,567 145,041 127,793 10. INVESTMENTS A summary of significant financial data of Company investees is as follows. a) Information on investees At March 31, 2014 At December 31, 2013 TData (a) ACT (b) AIX (b) Aliança Atlântica (b) TData (a) ACT (b) AIX (b) Aliança Atlântica (b) Assets Current assets 1,385,714 11 10,696 131,825 1,090,339 11 10,515 139,414 Noncurrent assets 422,723 12,244 - 420,253 - 12,441 - Total assets 1,808,437 11 22,940 131,825 1,510,592 11 22,956 139,414 Liabilities Current liabilities 841,901 1 2,776 71 688,480 1 2,950 2,200 Noncurrent liabilities 43,817 4,290 - 43,823 - 6,076 - Equity 922,719 10 15,874 131,754 778,289 10 13,930 137,214 Total liabilities 1,808,437 11 22,940 131,825 1,510,592 11 22,956 139,414 Equity investment At March 31, 2014 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% At December 31, 2013 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% (a) Wholly-owned subsidiaries. (b) Jointly-controlled subsidiaries. 30 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) b) Changes in investments Balances at 12/31/2013 Equity pickup Other comprehensive income (loss) Balances at 03/31/2014 Equity investments 853,866 145,435 996,538 Wholly-owned subsidiaries 778,289 144,430 - 922,719 TData 778,289 144,430 - 922,719 Jointly-controlled subsidiaries 75,577 1,005 73,819 Aliança 68,607 33 (2,763) 65,877 AIX 6,965 972 - 7,937 ACT 5 - - 5 Goodwill (a) 212,058 - - 212,058 Other investments 10,772 - 9,477 Other investments (b) 10,772 - (1,295) 9,477 Total investments in the Company 1,076,696 145,435 1,218,073 Aliança 68,607 33 (2,763) 65,877 AIX 6,965 972 - 7,937 ACT 5 - - 5 Other investments (b) 10,772 - (1,295) 9,477 Total consolidated investments 86,349 1,005 83,296 (a) Goodwill from partial spin-off of the company Spanish e Figueira, which was reversed to the Company upon merger with Telefonica Data Brasil Holding S.A. (TDBH) in 2006. (b) Other investments are measured at fair value. 31 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) 11. PROPERTY, PLANT AND EQUIPMENT, NET a) Breakdown At March 31, 2014 At March 31, 2014 Company Consolidated P&E cost Accumulated depreciation Net balance P&E cost Accumulated depreciation Net balance Switching equipment 16,623,459 (14,310,337) 2,313,122 16,630,688 (14,317,261) 2,313,427 Transmission equipment and media 34,732,642 (26,179,814) 8,552,828 34,733,296 (26,180,246) 8,553,050 Terminal equipment/modems 10,101,249 (8,635,381) 1,465,868 10,133,728 (8,655,960) 1,477,768 Infrastructure 13,087,527 (9,640,251) 3,447,276 13,098,406 (9,648,979) 3,449,427 Land 314,558 - 314,558 314,558 - 314,558 Other property and equipment 3,195,736 (2,612,087) 583,649 3,329,284 (2,713,794) 615,490 Provisions for loss (164,651) - (164,651) (166,654) - (166,654) Assets and construction in progress 1,691,919 - 1,691,919 1,717,279 - 1,717,279 Total 79,582,439 18,204,569 79,790,585 18,274,345 At December 31, 2013 Company Consolidated P&E cost Accumulated depreciation Net balance P&E cost Accumulated depreciation Net balance Switching equipment 16,544,122 (14,179,182) 2,364,940 16,551,351 (14,186,061) 2,365,290 Transmission equipment and media 34,246,583 (25,814,277) 8,432,306 34,247,236 (25,814,693) 8,432,543 Terminal equipment/modems 10,732,328 (9,276,479) 1,455,849 10,763,473 (9,295,416) 1,468,057 Infrastructure 12,949,046 (9,482,838) 3,466,208 12,959,925 (9,491,430) 3,468,495 Land 314,558 - 314,558 314,558 - 314,558 Other property and equipment 3,181,239 (2,582,931) 598,308 3,277,142 (2,682,185) 594,957 Provisions for loss (168,124) - (168,124) (169,979) - (169,979) Assets and construction in progress 1,913,860 - 1,913,860 1,967,726 - 1,967,726 Total 79,713,612 18,377,905 79,911,432 18,441,647 b) Changes Company Switching equipment Transmission equipment and media Terminal equipment/ modems Infrastructure Land Other P&E Provisions for loss (a) Assets and construction in progress Total Balances at December 31, 2013 2,364,940 8,432,306 1,455,849 3,466,208 314,558 598,308 1,913,860 18,377,905 Additions 3,470 18,369 52,741 12,910 - 25,828 - 765,739 879,057 Write-offs, net (732) (13,768) (287) (878) - (625) 3,473 (4,166) (16,983) Depreciation (b) (141,641) (400,759) (213,294) (169,275) - (50,054) - - (975,023) Transfers, net 87,085 516,680 170,859 138,311 - 10,192 - (983,514) (60,387) Balances at March 31, 2014 2,313,122 8,552,828 1,465,868 3,447,276 314,558 583,649 1,691,919 18,204,569 Consolidated Switching equipment Transmission equipment and media Terminal equipment/ modems Infrastructure Land Other P&E Provisions for loss (a) Assets and construction in progress Total Balances at December 31, 2013 2,365,290 8,432,543 1,468,057 3,468,495 314,558 594,957 1,967,726 18,441,647 Additions 3,470 18,369 54,075 12,910 - 35,620 - 755,078 879,522 Write-offs, net (732) (13,764) (287) (878) - (625) 3,325 (4,166) (17,127) Depreciation (b) (141,684) (400,780) (214,937) (169,412) - (52,507) - - (979,320) Transfers, net 87,083 516,682 170,860 138,312 - 38,045 - (1,001,359) (50,377) Balances at March 31, 2014 2,313,427 8,553,050 1,477,768 3,449,427 314,558 615,490 1,717,279 18,274,345 (a) Company and subsidiary recognized a provision for potential obsolescence of materials used in PP&E maintenance, based on levels of historical use and expected future use. (b) Additions of depreciation costs and expenses are presented in “Depreciation and Amortization” in Notes 23. 32 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) c) Depreciation rates The Company and its subsidiary’s property, plant and equipment are depreciated on a straight-line basis, at the following annual rates: Switching equipment 10.00 to 33.33 Transmission equipment and media 5.00 to 20.00 Terminal equipment/modems 10.00 to 66.67 Infrastructure 4,00 to 66.67 Other P&E 10.00 to 20.00 d) PP&E items given in guarantee At March 31, 2014, the Company and its subsidiary had PP&E items given in guarantee for lawsuits, amounting to R$170,816 (R$187,025 at December 31, 2013). e) Capitalization of borrowing costs At March 31, 2014 and December 31, 2013, the Company did not capitalize borrowing costs, as there were no qualifying assets. f) Reversible assets The service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible assets and are deemed to be part of the service concession assets. These assets will be automatically returned to ANATEL upon termination of the service concession arrangement, according to the regulation in force. At March 31, 2014, the residual balance of reversible assets was R$7,041,652 (R$7,270,327 at December 31, 2013), comprising switching and transmission equipment, terminals for public use, external energy network equipment and system and operation support equipment. 12. INTANGIBLE ASSETS, NET a) Breakdown Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Goodwill 10,013,222 10,013,222 10,225,280 10,225,280 Other intangible assets 18,981,306 19,273,769 18,985,313 19,277,779 Total 28,994,528 29,286,991 29,210,593 29,503,059 33 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Breakdown of goodwill as of March 31, 2014 and December 31, 2013 is as follows: Origin Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged into TDBH) (a) - 212,058 Santo Genovese Participações Ltda. (b) 71,892 71,892 Telefônica Televisão Participações S.A. (c) 780,693 780,693 Vivo Participações S. A. (d) 9,160,488 9,160,488 Total 10,013,222 10,225,280 (a) Goodwill from partial spin-off of Spanish e Figueira, which was transferred to the Company upon merger with Telefonica Data Brasil Holding S.A. (TDBH) in 2006. (b) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004 (c) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008, economically based on a future profitability study. (d) Goodwill generated upon acquisition/merger of Vivo Part. in 2011. As a consequence of the merger of companies related to goodwill described above, occurred on July 1, 2013, the Company’s goodwill amounts were reclassified from “investments” to “intangible assets, net”. These goodwill amounts are classified as intangible assets with indefinite useful life and are not amortized, but annually tested for impairment. It was not necessary to recognize impairment losses for the periods above. b) Breakdown of other intangible assets At March 31, 2014 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Software 10,595,234 (8,663,832) 1,931,402 10,631,973 (8,696,564) 1,935,409 Customer portfolio 1,990,278 (693,977) 1,296,301 1,990,278 (693,977) 1,296,301 Trademarks and patents 1,601,433 (212,032) 1,389,401 1,601,433 (212,032) 1,389,401 License 17,279,538 (2,954,040) 14,325,498 17,279,538 (2,954,040) 14,325,498 Other intangible assets 152,026 (151,781) 245 152,026 (151,781) 245 Software in progress 38,459 - 38,459 38,459 - 38,459 Total 31,656,968 18,981,306 31,693,707 18,985,313 At December 31, 2013 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Software 10,458,207 (8,474,583) 1,983,624 10,494,388 (8,506,754) 1,987,634 Customer portfolio 1,990,278 (631,836) 1,358,442 1,990,278 (631,836) 1,358,442 Trademarks and patents 1,601,433 (190,980) 1,410,453 1,601,433 (190,980) 1,410,453 License 17,238,795 (2,764,229) 14,474,566 17,238,795 (2,764,229) 14,474,566 Other intangible assets 152,026 (151,690) 336 152,026 (151,690) 336 Software in progress 46,348 - 46,348 46,348 - 46,348 Total 31,487,087 19,273,769 31,523,268 19,277,779 34 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) c) Changes in other intangible assets Company Software Customer portfolio Trademarks and patents License Other intangible assets Software in progress Total Balances at December 31, 2013 1,983,624 1,358,442 1,410,453 14,474,566 336 46,348 19,273,769 Additions 67,532 - 53,426 120,958 Write-offs, net (124) - (124) Amortization (a) (190,579) (62,141) (21,052) (189,811) (91) - (463,674) Transfers, net 70,949 - - 40,743 - (61,315) 50,377 Balances at March 31, 2014 1,931,402 1,296,301 1,389,401 14,325,498 245 38,459 18,981,306 Consolidated Software Customer portfolio Trademarks and patents License Other intangible assets Software in progress Total Balances at December 31, 2013 1,987,634 1,358,442 1,410,453 14,474,566 336 46,348 19,277,779 Additions 68,090 - 53,426 121,516 Write-offs, net (125) - (125) Amortization (a) (191,139) (62,141) (21,052) (189,811) (91) - (464,234) Transfers, net 70,949 - - 40,743 - (61,315) 50,377 Balances at March 31, 2014 1,935,409 1,296,301 1,389,401 14,325,498 245 38,459 18,985,313 (a) Additions of amortization costs and expenses are stated under “Depreciation and amortization” in Note 23. d) Amortization rates The Company and its subsidiary’s other intangible assets are amortized on a straight-line basis, at the following annual rates: Software 10.00 to 20.00 Customer portfolio 11.76 Trademarks and patents 5.13 Licenses 3.60 to 6.67 Other intangible assets 10.00 to 20.00 13. PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Salaries and compensations 17,753 20,384 18,449 21,124 Social charges and benefits 240,617 226,448 242,321 228,099 Profit sharing 82,144 180,235 82,752 182,180 Share-based payment plans (a) 14,601 18,698 14,601 18,698 Total 355,115 445,765 358,123 450,101 Current 340,514 427,067 343,522 431,403 Noncurrent 14,601 18,698 14,601 18,698 (a) Noncurrent liabilities refer to balances of share-based payment plans, Note 30. 35 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) 14. TRADE ACCOUNTS PAYABLE Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Sundry suppliers 5,441,461 6,050,031 5,642,492 6,328,081 Amounts to be passed on 323,948 473,550 204,546 160,552 Interconnection / networking 402,499 425,376 402,499 425,376 Total 6,167,908 6,948,957 6,249,537 6,914,009 15. TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 03/31/2014 12/31/2013 03/31/2014 12/31/2013 Income taxes 48,474 846 75,589 22,893 Income and social contribution taxes payable (a) 48,474 846 75,589 22,893 Indirect taxes 1,342,702 1,320,511 1,369,427 1,367,345 ICMS 1,008,058 992,600 1,007,251 992,813 PIS and COFINS 179,680 195,660 201,534 235,573 Fust and Funttel 32,528 35,982 32,528 35,982 ISS, CIDE and other taxes 122,436 96,269 128,114 102,977 Total 1,391,176 1,321,357 1,445,016 1,390,238 Current 1,289,931 1,269,105 1,320,943 1,315,164 Noncurrent 101,245 52,252 124,073 75,074 (a) Income and social contribution taxes payable are stated net of payments based on estimates. 16. LOANS, FINANCING, LEASE AND DEBENTURES 16.1 - Loans, financing and finance lease The loans, financing and finance lease are presented at fair value when applicable: Information at March 31, 2014 Company/Consolidated Currency Annual interest rate Maturity 03/31/2014 12/31/2013 Financing - BNDES URTJLP (a) TJLP + 0% to 9% 06/15/2020 2,247,980 2,441,897 Financing - BNDES UMBND (b) ECM (c) + 2.38% 07/15/2019 494,847 505,525 Financing - BNDES R$ 2.5% to 8.7% 01/15/2021 235,475 171,683 Loan - Mediocrédito US$ - 3,547 Loans - BEI US$ 4.18% to 4.47% 03/02/2015 853,435 885,176 Financing - BNB R$ 10.00% 10/30/2016 199,233 224,958 BBVA commission 0.43% 02/28/2015 252 276 Finance lease R$ 08/31/2033 219,076 218,878 Total 4,250,298 4,451,940 Current 1,845,626 1,236,784 Noncurrent 2,404,672 3,215,156 (a) Long-term interest reference unit (URTJLP) used by the Brazilian Development Bank (BNDES) as the contractual currency in financing agreements. (b) Currency unit based on a currency basket (UMBND) used by BNDES as a contractual currency in financing agreements based on funds raised in foreign currency. 36 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) (c) The Currency Basket Charge (ECM) is a rate quarterly disclosed by BNDES. Loans and financing Brazilian Development Bank (BNDES) · In October 2007, a credit facility was approved for the Company to finance investment in products produced domestically. All of these funds have been withdrawn and investment thereof are proven and accepted by BNDES. · In August 2007, a financing facility of R$1,530,459 was taken out. Funds were released for the purpose of financing investment projects for implementation and expansion of the wireless capacity all over Brazil. Loans were released in installments and, as of December 31, 2011, no more funds were available for withdrawal. The agreement is effective for seven years. Principal will be repaid in 60 consecutive monthly installments as from September 15, 2009, after a two-year grace period. · On October 14, 2011, a R$3,031,110 credit facility was taken, which was adjusted to R$2,152,098 in 2013 in view of new negotiations of credit lines and products with the bank. These funds are used in investments for expansion and improvement of the current network, implementation of the infrastructure required for new technologies, from 2011 to 2013, and construction of a data center in Tamboré (São Paulo State) and social projects. This agreement is effective for eight years, with its grace period ending July 15, 2014, when only interest will be paid, on a quarterly basis. After this period, interest will be paid and principal repaid within 60 consecutive monthly installments. As the interest rates applied to two of the five sub-credit lines of this financing are lower than those prevailing in the market (TJLP and TJLP + 1.48%), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES, adjusted to present value and deferred over the useful life of the financed asset item, resulted in a balance amounting toR$35,128 as of March 31, 2014 (R$19,950 as of December 31, 2013). Through March 31, 2014, the amount of R$2,059,717 (R$2,059,717 through December 31, 2013) had been released. · In January 2010, a R$319,927 financing facility was approved by BNDES through its Investment Maintenance Program (BNDES PSI). Funds borrowed are used to improve the network capacity through acquisition of domestic equipment previously registered with BNDES (subject to Finame), and released as the investments made are proved. Through December 31, 2012, the amount of R$184,489 was released and the remaining balance of R$135,438 was canceled. As the interest rates applied thereon are lower than those observable in the market (fixed interest rates varying from 4.5% to 5.5% p.a.), this operation falls within the scope of IAS 20/CPC 7. Accordingly, the government grant by BNDES, adjusted to present value and deferred over the useful life of the financed asset item, resulted in balance amounting toR$17,463 as of March 31, 2014 (R$18,745 as of December31, 2013). 37 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) · In November 2010 and in March 2011, credit facilities amounting to R$41,950 were approved. On December 28, 2012, a R$9,493 financing line was approved, repayable within 36 months, with six-month grace period for principal, fully released as the investments made are proved. Through March 31, 2014, R$51,443 (R$51,443 at December 31, 2013) had been released. These transactions also fall within the scope of IAS 20/CPC 7 because the interest rate is lower than the observable market rates (fixed interest rates varying from 2.5% to 5.5% p.a.), and government grants by BNDES, adjusted to present value, resulted as of March 31, 2014 in the amount of R$1,565 (R$1,858 at December31, 2013). · In December 2010, BNDES, through its Investment Maintenance Program (BNDES PSI), approved a R$5,417 financing facility for the Company. At March 31, 2014, this balance amounted to R$1,660 (R$1,720 at December 31, 2013). This transaction also falls within the scope of IAS 20/CPC 7 because its interest rate is lower than the observable market rate (fixed interest rate of 5.5% p.a.), and the BNDES grant, adjusted to present value, resulted as of March 31, 2014 in the amount of R$275 (R$287 at December31, 2013). · On December 28, 2012, R$21,783 and R$331,698 financing facilities were approved at the rate of 2.5% p.a., for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. Through March 31, 2014, R$105,607 (R$18,184 at December 31, 2013) had been released. · On August 1, 2013, financing facilities totaling R$4,030 were approved at annual interest rate of 3.5%, for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. Through March 31, 2014, R$4,030 (R$4,030 at December 31, 2013) had been released. Médiocrédito Loan taken out in 1993 by Telecomunicações Brasileiras S.A. (Telebrás) from Instituto Centrale per il Credito a Médio Termine (Mediocredito Centrale) amounting to US$45,546, with semiannual repayments, in order to build rural telephony via satellite in the state of Mato Grosso. In February 2014, this contract was fully settled by the Company. Banco Europeu de Investimentos - BEI A financing credit line of €250 million taken out (equivalent to US$ 365 million at contract date). Funds were released in two installments, the first of which on December 19, 2007, and the second on February 28, 2008. The agreement will be effective for seven years, with principal amount repayment in two installments, on December 19, 2014 and March 2, 2015. Interest is collected on a semiannual basis, according to each release date. This financing is secured with a swap agreement that converts the currency risk into a percentage of CDI variation. 38 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) Banco do Nordeste – BNB On January 29, 2007 and October 30, 2008, credit facilities amounting to R$247,240 and R$389,000 were taken out. Funds borrowed were used to expand coverage and increase mobile network capacity in the Northeastern region of Brazil. This agreement will be effective for ten years, with principal to be repaid in 96 installments, after a two-year grace period. Finance lease Finance leases, whereby all risks and rewards of ownership of the leased item are substantially transferred to the Company, are capitalized at the inception of the lease at fair value of the leased asset or, if lower, the present value of minimum lease payments. Initial direct costs incurred in the transaction are added to cost, where applicable. The Company has entered into agreements classified as finance lease as a lessee, for: i) lease of towers and rooftops, deriving from a sale and finance leaseback transaction; ii) lease of IT equipment; and iii) lease of infrastructure and transmission media deriving from construction projects in conjunction with another operator, based on optical network associated to the power transmission grid, connecting cities in the Northern region of Brazil to the domestic backbone of the Company. The residual value of referred assets remained unaltered through sale thereof and a liability corresponding to the present value of the mandatory minimum payments under said agreements was recognized. The amounts recorded in property, plant and equipment are depreciated over the shorter of the estimated useful life of the assets or the lease term. The consolidated balance of amounts payable referring to aforementioned transactions comprises the following effects: Consolidated 03/31/2014 12/31/2013 Nominal amount payable 683,214 646,159 Unrealized financial expenses (464,138) (427,281) Present value payable 219,076 218,878 Current 25,636 19,342 Noncurrent 193,440 199,536 Consolidated aging list of finance lease at March 31, 2014 is as follows: Consolidated Nominal amount payable Present value payable Within 1 year 29,175 25,636 From 1 to 5 years 99,579 68,886 Above 5 years 554,460 124,554 Total 683,214 219,076 39 Telefônica Brasil S.A. Notes to Quarterly Information Three-month period ended March 31, 2014 (In thousands of reais) There are no unsecured residual values resulting in benefits to the lessor or contingent payments recognized as revenue for the quarter ended March 31, 2014. 16.2 – Debentures Information at March 31, 2014 Company/Consolidated Currency Charges Maturity 03/31/2014 12/31/2013 Debentures (4 th issue) -1 st and 2 nd seriries R$ 106.00% to 106.8% of CDI 10/15/2015 767,396 748,233 Debentures (4 th issue) - 3 rd series R$ IPCA+7.00% 10/15/2014 98,537 95,351 Debentures (1 st issue) - Minas Comunica R$ IPCA+0.50% 07/05/2021 78,567 76,722 Debentures (3 rd issue) R$ 100.00% of CDI + 0.75% 09/10/2017 2,012,888 2,060,444 Debentures (4 th issue) R$ 100.00% of CDI + 0.68% 04/25/2018 1,356,853 1,322,900 Issue cost R$ (1,895) (2,035) Total 4,312,346 4,301,615 Current 295,675 286,929 Noncurrent 4,016,671 4,014,686 4 th issue debentures – 1 st
